In an action, inter alia, to recover damages for breach of a motor vehicle lease, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Burke, J.), dated July 11, 2005, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
“[T]he proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Failure to make such a showing requires denial of the motion, regardless of the sufficiency of the opposing papers (see Winegrad v New York Univ. Med. Ctr., supra). We agree with the Supreme Court that the plaintiff failed to demonstrate prima facie its entitlement to judgment as a matter of law (see Rentz v Modell, 262 AD2d 545, 546 [1999]). Adams, J.E, Goldstein, Mastro and Lifson, JJ., concur.